Citation Nr: 0004430	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-11 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for PTSD.


REMAND

In this case, the RO has characterized the issue on appeal as 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for PTSD.  
In a June 1998 rating decision, the RO apparently determined 
that the veteran had not attempted to appeal a December 1996 
rating decision in which the RO denied his claim of 
entitlement to service connection for PTSD.  Because the RO 
determined that veteran had not appealed this earlier 
decision, the RO thus found that the veteran was required to 
submit new and material in order to warranting a reopening of 
his claim.

In order to perfect an appeal, an appellant must file a 
Notice of Disagreement (NOD) with a determination by the 
agency of original jurisdiction within one year from the date 
that the agency mails notice of its determination to him or 
her.  38 C.F.R. § 20.302 (1999).  A notice of disagreement is 
defined as a written communication from a claimant expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the RO and a desire to contest the result.  
A NOD must be in terms which can reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. §§ 20.200, 20.201 (1999).

If a decision by the agency of original jurisdiction is not 
appealed within one year from the date of notification of 
that decision, that determination will become final.  See 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.304, 20.1103 (1998).  If a claimant later wishes 
to reopen his claim, it is required that new and material 
evidence be presented which provides a basis for reopening 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999).

After having reviewed the record, the Board is of the opinion 
that the veteran did file a timely NOD as to the December 
1996 rating decision.  In particular, the Board notes that in 
its December 1996 rating decision, the RO denied the 
veteran's claim on the basis that he had failed to submit 
evidence of a verifiable stressor.  Thereafter, in July 1997, 
the veteran submitted a "packet" of various documents in 
support of his claim.  Included in this packet were several 
written statements that further elaborated on his alleged in-
service stressors and several letters sent by the veteran to 
various organizations requesting assistance in verifying his 
reported stressors.  Among these letters was one addressed 
directly to VA, in which the veteran further discussed his 
alleged stressors and in which he specifically referred to 
the subject matter of his letter as being his "Appeal of 
PTSD Claim Denial."  The Board finds that this letter can be 
reasonably construed as a NOD with the RO's December 1996 
decision, as it expresses  both dissatisfaction with the RO's 
determination and a desire to contest the result.  See 
38 C.F.R. § 20.201.  Furthermore, because this letter was 
received in July 1997, within one year from the date that the 
RO mailed notice of its rating decision, the Board finds that 
the veteran's NOD was timely.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

Having found that a timely NOD was submitted as to the 
December 1996 rating decision, the Board further finds that 
the issue on appeal is more appropriately characterized as an 
original claim of entitlement to service connection for PTSD, 
rather than as an attempt to reopen a previously denied 
claim.  

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court 
of Appeals for Veterans Claims held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance, in order 
to avoid potential prejudice to the veteran, the Board 
believes that a remand of this case is appropriate so the 
veteran's claim can be fully adjudicated and developed as an 
original claim for service connection, rather than as an 
attempt to reopen a previously denied claim.

In a Substantive Appeal (VA Form 9) submitted in July 1998, 
the veteran requested a personal hearing before a member of 
the Board in Washington, D.C.  In October 1998, the veteran's 
accredited representative submitted a signed statement 
withdrawing the veteran's request for a "BVA Travel Board 
hearing."  No mention was made by the representative of the 
veteran's previous request for a hearing in Washington D.C.  
In order to ensure full compliance with due process 
requirements, the Board finds that the RO should seek further 
clarification of this matter from the veteran.

Accordingly, in order to ensure fulfillment of due process 
requirements, this case is REMANDED for the following 
actions:

1.  The RO should request that the 
veteran clarify whether he still desires 
a personal hearing before a member of the 
Board in Washington, D.C.  In the event 
the veteran indicates that he still 
desires such a hearing, the veteran's 
claims folder should be returned to the 
Board so that such hearing could be 
scheduled; but only following 
readjudication of his claim as specified 
below.

2.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD on a de novo basis as 
discussed above.  If deemed to be 
appropriate by the RO, additional 
evidentiary development should be 
undertaken.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



